Case 2:20-ey-01626-RJE Beeurmenti6 Filed 62/68/21 Page 4 ef 2

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF PENNSYLVANIA

JILL SHERWOOD, : CIVIL DIVISION
Plaintiff,
Case No. 20-CV-01820-RJC
VS.
PORTFOLIO RECOVERY ELECTRONICALLY FILED
ASSOCIATES LLC,
Defendants.

JOINT STIPULATION OF DISMISSAL

 

Plaintiff Eric Hayes and Defendant Portfolio Recovery Associates LLC, by and through
their undersigned counsel, hereby file this Stipulation of Dismissal pursuant to Federal Rule of
Civil Procedure 41(a). In support thereof, they state as follows:

1. The Parties have settled the above-captioned matter to their mutual satisfaction.

2. Pursuant to Federal Rule of Civil Procedure 41(a), dismissal of Plaintiffs claims
with prejudice is appropriate.

WHEREFORE, the Parties hereby stipulate that the above-captioned action is dismissed

with prejudice, with each party to bear its own costs.

 

 

Respectfully Submitted,
/s/ Emily S. Gomez-Hayes /s/ Lauren Burnette
Emily S. Gomez-Hayes (PA No. 206926) Lauren Burnette (PA No. 92412)
Law Office of Emily Gomez, LLC Messer Strickler, Ltd.
2011 Noble Street, Suite 201 12276 San Jose Blvd., Suite 718
Pittsburgh, PA 15218 Jacksonville, FL 32223
412.378.5854 (telephone) 904.527.1172 (telephone)
412.357.1564 (facsimile) 904.683.7353 (facsimile)
esg(@egomezlaw.com Iburnette@messerstrickler.com
Counsel for Plaintiff Counsel for Defendant

   

 

aes ae - ISTRICT JUDGE
